Citation Nr: 0011376	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  98-16 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Waiver of recovery of an overpayment of death pension 
benefits of $968.



REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from September 1946 to 
December 1952 and from October 1958 to May 1973.  He died in 
November 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 waiver decision 
issued by the Phoenix, Arizona, Department of Veterans 
Affairs (VA) Regional Office Committee on Waivers and 
Compromises (RO).  This waiver decision adjudicated a total 
overpayment of $2,904, waived a portion of that debt of 
$1,936, but denied waiver of the remaining debt of $968 (the 
amount at issue herein).  


FINDINGS OF FACT

1.  Following the veteran's death in November 1982, the 
appellant (his surviving spouse) applied for and was awarded 
VA death pension benefits.  She was advised on several 
occasions of her obligation to immediately notify VA if she 
remarried.

2.  In October 1995, the appellant notified the RO that she 
had remarried that month and she returned a VA pension check 
issued after her remarriage.  

3.  By a letter dated October 31, 1995, the RO notified the 
appellant that her benefits would be terminated the first day 
of the month in which she remarried.

4.  That marriage was later annulled and, upon her 
application for reinstatement, death pension benefits were 
again awarded her effective in August 1996.  

5.  In February 1998, the RO received written notice from the 
appellant that she had remarried but she failed to provide 
the date of such remarriage.  

6.  In May 1998, the RO telephoned the appellant and 
discovered the actual date of her remarriage in December 1997 
and thereafter took award action to terminate her death 
pension benefits effective from December 1997, thus creating 
an overpayment in the amount of $2,904 (representing monthly 
payments of $484 from December 1997 through May 1998).  

7.  Following the appellant's application for consideration 
of waiver of the overpayment, the RO considered the facts of 
the case and waived four months of overpayment totaling 
$1,936 but denied waiver of two months of overpayment 
totaling $968 of pension benefits.  

8.  The appellant received a substantial overpayment of 
benefits, a partial waiver representing four months of 
overpayment was made by the RO in consideration of the 
factors of equity and good conscience, and the appellant and 
her family's income and assets are shown to be sufficient to 
permit repayment of the remaining $968 of the overpayment 
over a period of time without resulting in excessive 
financial difficulty and without significantly compromising 
her ability to provide herself with the basic necessities of 
life.  


CONCLUSION OF LAW

Recovery of $968 of the overpayment of VA death pension 
benefits in periodic payments over a period of time would not 
violate the principles of equity and good conscience.  
38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.963(a), 
1.965(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) in that it is plausible.  All of the 
facts have been developed as far as possible and no further 
assistance is necessary to comply with the duty to assist.  

Facts:  Following the veteran's death in November 1982, the 
veteran's spouse (the appellant herein) applied for and was 
awarded death pension benefits.  Such awards are accompanied 
by notice of the rules and regulations governing the payment 
of pensions including the necessity of reporting events which 
might change an appellant's eligibility for pension benefits, 
including the fact of any remarriage.  In October 1995, 
appellant notified VA that she had remarried that same month 
and she took action to return a monthly pension check made 
payable subsequent to that remarriage.  In August 1996, she 
reported that her marriage had been annulled and she applied 
for and received a reinstatement of death pension benefits.  

In February 1998, the RO received written notice from the 
appellant, dated in January 1998, reporting that she had 
remarried.  She did not report the date of remarriage.  In 
May 1998, RO personnel telephoned the appellant and 
discovered that she had in fact remarried in December 1997.  
The RO subsequently took award action to terminate her death 
pension effective back to December 1997, the month of her 
remarriage.  This created an overpayment in the amount of 
$2,904, representing $484 in VA death pension benefits for 
six months from December 1997 through May 1998.  Upon 
notification of this overpayment, appellant requested waiver.  

In its November 1998 waiver decision, the RO reviewed all of 
the evidence on file including evidence which clearly showed 
that the appellant knew or should have known it was her 
obligation to immediately report any remarriage and that such 
remarriage would immediately result in cessation of further 
VA death pension benefits based upon her former husband's 
military service.  The RO noted that it had received notice 
of her subsequent remarriage in February 1998 but that the RO 
itself had failed to follow-up to establish the exact date of 
this marriage until May 1998.  While the appellant was at 
fault in the creation of the overpayment for continuing to 
cash monthly pension benefit checks to which she was not 
entitled, the RO also concluded that it was partially at 
fault in failing to take more prompt action in response to 
the appellant's February 1998 notification letter.  

Accordingly, the RO elected to waive four of the six months 
of pension benefits overpaid representing the four months 
that the RO delayed in following up on the appellant's 
February 1998 notification letter.  However, the RO found 
that the appellant had received VA pension benefits for 
December 1997 and January 1998 prior to the receipt of her 
February 1998 notification of remarriage, and also found that 
she could afford repayment of the remaining amount of 
indebtedness without undue financial hardship.  The appellant 
appealed.  

With her initial request for waiver, the appellant submitted 
a financial status report that indicated that she had no 
income since her employment as a hairdresser was seasonal and 
which reported a monthly gross income from her current spouse 
of $1,500.  She listed monthly expenses which essentially 
necessitated the expense of all income reported.  The report 
also contained a statement of the appellant that, after she 
notified the RO of her remarriage, she thought her continued 
receipt of monthly VA pension checks was because she had been 
underpaid in the past.  In September 1998, the appellant 
reported that she had custody of a grandson for whom she was 
responsible for food and clothing.  She also indicated that 
she had difficulty working even in winter months because she 
had carpal tunnel syndrome which affected her ability to 
work.  In her October 1998 substantive appeal, the appellant 
provided another listing of expenses.  Here, she noted total 
monthly expenses of $1,084.  She reported that her spouse 
cleared $357 per week and that she received $204 per month as 
a Government benefit on account of her minor grandson.  She 
again indicated that she was not employed and requested 
waiver on the basis of financial hardship.  

Law and Regulation:  It is clear that there was no willful 
intention on the part of the appellant to commit fraud, 
misrepresent a material fact, or exercise bad faith in the 
creation of the overpayment.  Accordingly, it must be 
determined whether the evidence establishes that recovery of 
the indebtedness would be against equity and good conscience, 
in which case recovery of all or part of that overpayment may 
be waived.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either the 
appellant or the Government.  The phrase equity and good 
conscience means arriving at a fair decision between the 
obligor and the Government and, in making this determination, 
consideration will be given to the following elements, which 
are not intended to be all-inclusive:  (1) The fault of the 
debtor, (2) balancing of fault between the debtor and VA, 
(3) undue hardship of collection on the debtor, (4) the 
defeat of the purpose of any existing benefit(s), (5) the 
unjust enrichment of the debtor, and (6) whether the debtor 
changed positions to her detriment in reliance upon a grant 
of VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a). 

"The fault of the debtor" is defined to be where action or 
inaction of the debtor contributed to creation of the debt.  
38 C.F.R. § 1.965(a)(1).  So defined, the concept of fault 
does not mean bad faith or fraud and does not contemplate any 
act of moral turpitude or wrongdoing.  Simply stated, any 
action or inaction of the debtor which contributes to the 
creation of the debt constitutes fault.  

Analysis:  A careful review of the evidence of record leads 
the Board to conclude that both the appellant and VA share 
fault or responsibility in the creation of the overpayment of 
VA pension benefits in this case.  The appellant's January 
1998 letter (received in February 1998) to the RO reporting 
her remarriage is of record and objectively demonstrates her 
intent to inform VA of her remarriage.  However, the RO did 
not terminate her pension benefits at that time since the 
actual date of remarriage was not provided by the appellant.  
It is clear that the appellant knew that she was obligated to 
immediately report the event of her remarriage and that she 
failed to do so in this case.  Although she did post a letter 
to the RO, it was not received until February 1998, after two 
months of pension benefits had already been paid her in 
error.  On the other hand, the RO failed to take prompt 
action upon receipt of her notification letter and continued 
to pay the appellant monthly pension benefits for four 
additional months until May 1998 in error.  However, in spite 
of her remarriage and after her notification of the RO of 
such remarriage, the appellant continued to negotiate VA 
pension checks with little or no good faith basis for doing 
so.  When the RO found that the appellant had remarried in 
December 1997, an overpayment of six monthly pension payments 
of $484, totaling $2,904, was properly created.  

While the appellant has written that she continued to cash 
monthly VA pension checks after she had notified the RO of 
her remarriage because of her belief that these funds might 
represent past-due benefits, this argument is not compelling 
or convincing.  The appellant had been notified in the past 
that her remarriage from the veteran would result in 
immediate termination of benefits; she had in fact initiated 
such termination properly in 1995.  While it is true that 
there had been an earlier overpayment which had been offset 
for a period of time with a reduction of monthly benefits, 
that overpayment had been satisfied.  The evidence shows that 
the appellant received $484 per month as her entitlement in 
the months preceding and post-dating her December 1997 
remarriage, and she certainly knew or should have known that 
her continued receipt of monthly VA pension checks in this 
same amount following her notification of remarriage was in 
error.  She nonetheless continued to negotiate these checks 
until no more were sent after May 1998.  Accordingly, the 
appellant is clearly at fault in the creation of the 
overpayment although the RO certainly contributed to that 
overpayment by failing to take prompt action once it received 
notice of her remarriage in February 1998.  

The Board concludes that the RO properly considered the facts 
in this case and applied the principles of equity and good 
conscience described above in deciding to waive recovery of 
the payments made to the appellant following receipt of her 
notification of remarriage.  The Board also concludes that 
the RO properly denied waiver of the benefits paid to her 
prior to receipt of notice of the remarriage, i.e., $968 
representing her receipt of two monthly VA pension checks of 
$484 in December 1997 and January 1998.  Finally, the Board 
also considers that the RO adequately considered the 
appellant's arguments regarding hardship and properly 
concluded that she could afford repayment of the remaining 
indebtedness without undue financial hardship.

While the appellant is solely responsible for repayment of 
the overpaid VA pension benefits, VA is authorized to 
consider all income from every source received in her 
household in deciding whether requiring repayment would 
actually cause financial hardship.  In her most recent 
October 1998 substantive appeal, the appellant reported that 
her current spouse received $357 per week (which equates to 
$1,535 per month) and that she received $204 per month as a 
Governmental benefit on account of her minor grandson of whom 
she has custody.  She reported having no income and none has 
been included for consideration, although the appellant may 
be capable of employment in the future.  The appellant's 
total household monthly income is thus presented as $1,739.  
From this there are excluded routine monthly expenses which 
appear to be reasonable.  The monthly expenses listed in her 
most recent substantive appeal total $1,084 per month.  
However, it is clear that this listing did not include a 
monthly expense for food which had been listed in her earlier 
financial status report at $400 per month.  Adding this $400 
to the other listing of expenses totals $1,484 per month.  
Total income of $1,739, less total monthly expenses of 
$1,484, leaves an amount remaining each month of $255. 

Accordingly, while any actual repayment plan must be formally 
established by the RO, the Board finds that the appellant 
could afford to repay the remaining indebtedness of $968, in 
reasonable monthly payments over a period of time, without 
compromising her ability to provide herself with the basis 
necessities of life.  To the extent that any overpayment is 
waived, the appellant would be unjustly enriched.  
Considering that two thirds of the total amount of 
overpayment has already been waived based upon contributing 
fault of VA, the Board finds that it is clearly consistent 
with the principles of equity and good conscience that the 
appellant be required to repay the remaining one third of 
indebtedness totaling $968.  VA has a right to expect the 
appellant to provide the same degree of responsibility and 
fidelity to a debt owed to VA that she would to any other 
debt.  


ORDER

Waiver of recovery of an overpayment of VA death pension 
benefits of $968 is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

